07/01/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 22-0349


                                        OP 22-0349


 NATHAN SAMUEL POLAKOFF,
                                                                     FILED
                                                                         JUL 01 2022
             Petitioner,                                            5favven Greenwood
                                                                                     Court
                                                                  Clerk of Suprerne
                                                                              ItAnntana
                                                                     tz:tAtra

       v.
                                                                  ORDER
 STATE OF MONTANA, TWENTY-SECOND
 JUDICIAL DISTRICT COURT, the
 HONORABLE MATTHEW J. WALD,

             Respondent.



      Through counsel, Nathan Samuel Polakoff has filed a Petition for Writ of
Supervisory Control, contending that the Carbon County District Court erred in its denial
of his Motion to Dismiss and thereby threatened Polakoff's protection against double
jeopardy. Upon review, we deem it appropriate to obtain a summary response to his
Petition. We also have set this matter on an expedited review. Therefore,
      IT IS ORDERED that the Twenty-Second Judicial District Court or the State of
Montana, or both, shall FILE and SERVE a response on or before Friday, July 15, 2022.
      The Clerk is directed to provide a copy of this Order to: the Honorable Matthew J.
Wald, Twenty-second Judicial District Court, Carbon County; Rochelle Loyning, Clerk of
District Court, Carbon County, under Cause No. DC 19-17; and counsel of record.
      DATED this           day of July, 2022.



                                                               Justice